DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because:

In regards to claim 1, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mathematical relationship for calculating displacement of a structure from an image which is similar to that of  Digitech Image Techs., LLC v Electronics Device which describes profiles for use in a digital image processing system which the courts ruled as a patent ineligible abstract idea.  Applicant’s abstract idea is also similar to that of Park v Flook which was ineligible because it did not provide an application of the formula. This judicial exception is not integrated into a practical application because the applicant does not teach additional elements configured to apply the mathematical equation to improve the technology of the digital images or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2016 I. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of collecting two images before/after a structure is deformed is considered to be well known in the field of digital image correlation.

In regards to claim 2,  Examiner submits the claimed subject matter of “letting a defined interval of the grayscale matrix, recording tridiagonal matrices, & obtain sub-pixel displacement” are interpreted as the abstract idea of mathematical procedures and formulas.  The abstract idea is similar to that of  Digitech Image Techs., LLC v Electronics Device which describes profiles for use in a digital image processing system which the courts ruled as a patent ineligible abstract idea.  Applicant’s abstract idea is also similar to that of Park v Flook which was ineligible because it did not provide an application of the formula. This judicial exception is not integrated into a practical application because the applicant does not teach additional elements configured to apply the mathematical equation 

In regards to claim 3,  Examiner submits the claimed subject matter of “constructing a correlation factor, ” are interpreted as the abstract idea of mathematical procedures and formulas.  The abstract idea is similar to that of  Digitech Image Techs., LLC v Electronics Device which describes profiles for use in a digital image processing system which the courts ruled as a patent ineligible abstract idea.  Applicant’s abstract idea is also similar to that of Park v Flook which was ineligible because it did not provide an application of the formula. This judicial exception is not integrated into a practical application because the applicant does not teach additional elements configured to apply the mathematical equation to improve the technology of the digital images or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2016 I.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jia-qing Zhao, “Improved Hermite finite element smoothing method for full-field strain measurement over arbitrary region of interest in digital image correlation”, 13 February 2012, Jiaqing Zhao, “Fast Hermite element method for smoothing and differentiating noisy displacement field in digital image correlation”, 2015, Reng-cai Yang, “A regularized finite-element digital image correlation for irregular displacement field” 2014, & Qin Zhan, “Digital image correlation involves an inverse problem: A regularization scheme based on subset size constraint”, 2016.
	
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “step 3), extracting grayscale matrices in the two reference images, recording the grayscale matrices as fo and fi, and calculating a noise level parameter '5 of the two reference images”, in combination with the rest of the limitations of claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877